MEMORANDUM ***
Carlos and Veronica Casanova, husband and wife and natives and citizens of Mexi*214co, petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming without opinion the Immigration Judge’s denial of their application for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to demonstrate the requisite “exceptional and extremely unusual hardship” to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Veronica Casanova also claims that the IJ erred in deciding that she failed to establish ten years of continuous physical presence in the United States. We note that the IJ indicated that Veronica Casanova’s “physical presence is in question,” but the IJ did not clearly decide the issue. In any event, petitioner never raised the issue before the BIA, and because she failed to exhaust her administrative remedies as to that claim, we also dismiss that claim. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.